DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a storage medium” in claim 25 line 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
It’s unclear what the storage medium recited in claim 25 corresponds to in the disclosure. Par. [0011] of the instant application specification states the insulin infusion pump comprises a housing, an alarm module, a display, and a controller. The controller has the function to operate as a storage 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 38 recites the priority value assigned to the notification based on the predicted glucose profile is “periodically reevaluated”. Par. [0058] of the instant application specification discusses a priority value being assigned to an alarm in the system based on “how severe the user state is”, however does not describe the priority value being periodically reevaluated. Therefore, the claim lacks written description. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 20, the claim recites “the insulin infusion pump being configured to…generate a predicted glucose profile for the user based on the glucose level and based on meal information, activity information, and insulin information; determine whether the predicted glucose profile is expected to reach an acceptable level within an expected time window, wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window; make a determination as to whether a notification should be generated to alert the user when the predicted glucose profile is not expected to reach an acceptable level within the expected time window”.
The limitations of generating a predicted glucose profile based on glucose levels and other user information, and making determinations of whether the glucose profile is acceptable and if a notification should be generated, as currently recited, are processes that under broadest reasonable interpretation covers a mathematical calculation using mathematical methods to determine a variable (in the instant case the variable is future, acceptable glucose levels of the user, which can be mathematically reached and determined whether they meet a threshold, “acceptable” level to trigger a notification using the user information specified in claim) but for the recitation of limitations generally linking the use of the judicial exception to a particular technological field of use. If claim limitations, under its broadest reasonable interpretation, cover a mathematical calculation except for generally linking the use of the abstract idea to a particular technological field of use, then the limitation falls 
 This judicial exception is not integrated into a practical application. In particular, the limitation of the functions to “generate a predicted glucose profile for the user based on the glucose level and based on meal information, activity information, and insulin information; determine whether the predicted glucose profile is expected to reach an acceptable level within an expected time window, wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window; make a determination as to whether a notification should be generated to alert the user when the predicted glucose profile is not expected to reach an acceptable level within the expected time window” being performed by an insulin infusion pump capable of providing an actionable notification to a user does not add a meaningful limitation to the mathematical concept abstract ideas. These claim limitations, as currently recited, generally link the use of the mathematical calculation to a particular technological field of use, in the instant case the field of use is an insulin infusion pump. Generally linking the use of mathematical calculations to a particular technological field of use does not amount to adding significantly more to the mathematical concept abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “the insulin infusion pump being configured to: receive a signal indicative of a glucose level of the user of the insulin infusion pump; and provide the notification to the user when the notification is generated” is well-understood, routine, and conventional in the art. The insulin infusion pump of Constantin et al (US 2019/0252079), hereinafter Constantin, teaches that an insulin infusion pump being configured to receive a signal indicative of a glucose level of the user of the insulin infusion pump; and provide a notification to the user when the notification is generated is well-understood, routine, and conventional as established below. Therefore, 
Claims 21-38 also fail to integrate the judicial exception into a practical application or provide additional elements that amount to significantly more than the judicial exception and are also rejected under 35 U.S.C. 101. 
Regarding claim 21, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of the insulin infusion pump “comprising a display” is well-understood, routine, and conventional in the art. Constantin teaches that an insulin comprising a display is well-understood, routine, and conventional in the art as established below. Therefore, the additional claim element of the insulin infusion pump as recited above do not sufficiently amount to significantly more than the judicial exception of an abstract idea. 
Regarding claims 22 and 24, the claims do not integrate the judicial exception into a practical application. In particular, the limitations “the predicted glucose profile is displayed to the user on the display” and the insulin infusion pump is “further configured to provide the notification to the user based on displaying the notification on the display” do not add meaningful limitations to the mathematical concept abstract ideas. These claim limitations, as currently recited, are directed to the insignificant extra-solution activities of displaying information to the user. Including extra-solution activities does not amount to adding significantly more to the mathematical concept abstract idea. 
Regarding claim 23, the claim does not integrate the judicial exception into a practical application. In particular, the limitation “trending information for the predicted glucose profile is displayed to the user in real time on the display” does not add a meaningful limitation to the mathematical concept abstract idea. This claim limitation, as currently recited, specifies that only the display of the trending information to the user occurs in real time, which is directed to an insignificant 
Regarding claim 25, the claim does not integrate the judicial exception into a practical application. In particular, the limitation that the insulin infusion pump is configured to “generate the predicted glucose profile based on both the glucose level and one or more glucose levels stored over time” is a further limitation of the abstract idea. The limitation of incorporating both the glucose level and a glucose level stored over time is a further limitation of the mathematical calculation to calculate a variable of the future glucose level of the user, and also falls under the “Mathematical Concept” abstract idea. 
The limitation that the insulin infusion pump is configured to “store glucose levels over time” does not add a meaningful limitation to the mathematical concept abstract idea. This claim limitation, as currently recited, is directed to an insignificant extra-solution activity of gathering data. Including extra-solution activities does not amount to adding significantly more to the mathematical concept abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of the insulin infusion pump “comprising a storage medium” is well-understood, routine, and conventional in the art. Constantin teaches that an insulin comprising a storage medium is well-understood, routine, and conventional in the art as established below. Therefore, the additional claim element of the insulin infusion pump as recited above do not sufficiently amount to significantly more than the judicial exception of an abstract idea.
Regarding claims 26-33, the claims are directed to aspects of the abstract idea of generating the future glucose profile, specifically limitations directed to what comprises “the meal information, activity information, and insulin information” used to generate the glucose profile. These are additional 
Regarding claim 34, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of the insulin infusion pump being “in operative communication with a sensor device to form a closed-loop system” is well-understood, routine, and conventional in the art. Constantin teaches that an insulin being in operative communication with a sensor device to form a closed-loop system is well-understood, routine, and conventional in the art as established below. Therefore, the additional claim element of the insulin infusion pump as recited above do not sufficiently amount to significantly more than the judicial exception of an abstract idea.
Regarding claim 35, the claim is directed to aspects of the abstract idea of generating the future glucose profile, specifically adding the limitation to generate a plurality of predicted glucose profiles based on corresponding predetermined time intervals. These are additional limitations that can be incorporated into the abstract idea so that the mathematical calculation determines a predetermined number of variables of future glucose levels of the user, where the difference between the variables is the time-frame in which the variable corresponds to.  Therefore, these limitations also fall under the “Mathematical Concept” abstract idea.
Regarding claim 36, the claim is directed to an additional abstract idea of another mathematical calculation, and further limits the abstract idea as specified above in claim 20. In particular, the limitation of the insulin infusion pump being configured to “calculate an expected amount of insulin to be delivered to the user based on the predicted glucose profile” covers a mathematical calculation using mathematical methods to determine a variable (in the instant case the variable is an amount of insulin to be delivered to the user), and also falls under the “Mathematical Concept” abstract idea. 

Regarding claims 37 and 38, the claims do not integrate the judicial exception into a practical application. In particular, the limitations of the insulin infusion pump being “further configured to assign a priority value to the notification based on the predicted glucose profile” and “the priority value is periodically reevaluated” do not add meaningful limitations to the mathematical concept abstract ideas. These claim limitations, as currently recited, are directed to the insignificant extra-solution activities of selecting a type of data to be manipulated. Including extra-solution activities does not amount to adding significantly more to the mathematical concept abstract idea. 
Regarding claim 39, the claim recites “generating, by the insulin infusion pump, a predicted glucose profile for the user based on the glucose level and based on meal information, activity information, and insulin information; determining, by the insulin infusion pump, whether the predicted glucose profile is expected to reach an acceptable level within an expected time window, wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window; making, by the insulin infusion pump, a determination as to whether a notification should be generated to alert the user when the predicted glucose profile is not expected to reach an acceptable level within the expected time window”.
The limitations of generating a predicted glucose profile based on glucose levels and other user information, and making determinations of whether the glucose profile is acceptable and if a 
 This judicial exception is not integrated into a practical application. In particular, the method step limitations of “generating, by the insulin infusion pump, a predicted glucose profile for the user based on the glucose level and based on meal information, activity information, and insulin information; determining, by the insulin infusion pump, whether the predicted glucose profile is expected to reach an acceptable level within an expected time window, wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window; making, by the insulin infusion pump, a determination as to whether a notification should be generated to alert the user when the predicted glucose profile is not expected to reach an acceptable level within the expected time window” being performed to provide an actionable notification of a glucose level of the user of the insulin infusion pump does not add a meaningful limitation to the mathematical concept abstract ideas. These claim limitations, as currently recited, generally link the use of the mathematical calculation to a particular technological field of use, in the instant case the field of use is an insulin infusion pump. Generally linking the use of mathematical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “a method of providing an actionable notification to a user of an insulin infusion pump, the method comprising:  4receiving, by the insulin infusion pump, a signal indicative of a glucose level of the user of the insulin infusion pump; and providing, by the insulin infusion pump, the notification to the user when the notification is generated.” is well-understood, routine, and conventional in the art. The insulin infusion pump and method of Constantin et al (US 2019/0252079) teaches that a method where an insulin infusion pump receives, by the insulin infusion pump, a signal indicative of a glucose level of the user of the insulin infusion pump; and provides a notification, by the insulin infusion pump, to the user when the notification is generated is well-understood, routine, and conventional as established below. Therefore, the additional claim elements of the insulin infusion pump as recited above do not sufficiently amount to significantly more than the judicial exception of an abstract idea. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-31, 33-34, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constantin et al (US 2019/0252079), hereinafter Constantin.
Regarding claim 20, Constantin teaches an insulin infusion pump (Fig. 1 and 23 element 100, par. [0305], [0320], & [0370] – the insulin pump, equivalent to an insulin infusion pump, shown in Fig. 23 
receive a signal indicative of a glucose level of the user of the insulin infusion pump (par. [0369-0370], Fig. 12 element 1202); 
generate a predicted glucose profile for the user (par. [0436] – predicting future glucose levels and trends embodies generating a predicted glucose profile, Fig. 12 element 1206 – patient state corresponds to the predicted glucose profile) based on the glucose level (par. [0379] & [0436]) and based on meal information, activity information, and insulin information (par. [0374-0377] & par. [0436]); 
determine whether the predicted glucose profile is expected to reach an acceptable level within an expected time window (par. [0407-0410], & [0439]) wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window (par. [0436-0439] & [0479], Fig. 12 element 1206 – the insulin pump system measures the predicted glucose profile over a certain window of time and determines whether that profile indicates a transition to an undesirable state, where the undesirable state is when the user’s predicted glucose profile is outside a target range so the “acceptable level” is when the predicted glucose profile is within the target range, which embodies the insulin pump determining whether predicted glucose profile is expected to reach an acceptable level when the user’s glucose level is expected to reach a therapy target window; par. [0602] & Fig. 31A  show the target glucose level as the dotted line); 

provide the notification to the user when the notification is generated (par. [0372] & [0437], Fig. 12 element 1210).  
Regarding claim 21, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump comprises a display (Fig. 1 element 108, Fig. 23 elements 14-20).  
Regarding claim 22, Constantin teaches the invention set forth above in claim 21. Constantin further teaches wherein the predicted glucose profile is displayed to the user on the display (par. [0602], Fig. 31A & 32A).  
Regarding claim 23, Constantin teaches the invention set forth above in claim 21. Constantin further teaches wherein trending information for the predicted glucose profile is displayed to the user in real time on the display (par. [0437] & [0604], Fig. 29-30 & 33 – the predicted glucose profile is measured in real-time and the figures show notification to the user to eat carbohydrates then the display after the user has eaten carbohydrates, which shows the glucose trend showing the carbohydrates are working, therefore indicating the glucose trend displayed is displayed in real-time).  
Regarding claim 24, Constantin teaches the invention set forth above in claim 21. Constantin further teaches the insulin pump is further configured to provide the notification to the user based on displaying the notification on the display (par. [0604], Fig. 33).  
Regarding claim 25, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump further comprises a storage medium (Fig. 1 element 109 & Fig. 24 element 216) configured to store glucose levels over time (par. [0331], [0534], [0549], & [0588-0589]), and wherein the insulin infusion pump is further configured to generate the predicted glucose 
As previously established above, it is unclear what the storage medium interpreted under 35 U.S.C. 112(f) corresponds to in the disclosure of the instant application. Therefore, the storage medium of claim 25 is interpreted as any structure that can perform the functions specified in the claim, so the storage medium as taught by Constantin teaches on this claim limitation. 
Regarding claim 26, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump wherein the meal information includes carbohydrate amount information (par. [0436]) for one or more of a previously consumed meal, a planned meal, and a meal currently being consumed by the user (par. [0116], [0119], & [0436] – the calculated insight predicted glucose profile requests input of a planned activity, where the planned activity includes a meal, so the meal embodies a “planned meal”).  
Regarding claim 27, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump wherein the meal information includes one or more of a time at which a meal was consumed by the user and a time at which a planned meal is expected to be consumed by the user (par. [0116], [0119], & [0436] – time of the meal is taken into consideration for the glucose profile, and the calculated insight predicted glucose profile requests input of a planned activity, where the planned activity includes a meal, so the meal embodies a planned meal expected to be consumed by the user).  
Regarding claim 28, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump wherein the activity information includes one or more of a type and duration of exercise previously engaged in by the user, expected to be engaged in by the user, 
Regarding claim 29, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump wherein the insulin information includes an amount of insulin that was previously delivered to the user, an amount of insulin currently being delivered to the user, or both (par. [0116], [0304], [0370], [0436] – predicted glucose profile are based on basal rates, which is the rate at which the insulin pump gives doses of insulin to the user, and bolus information and other insulin dosing information which embodies an amount of insulin currently being delivered to the user).  
Regarding claim 30, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump wherein the insulin information includes an insulin delivery pattern (par. [0116], [0304], [0370], & [0436] – predicted glucose profile is based on basal rates and bolus information, where it recognized that basal rates and overall insulin dose information includes basal dose patterns, which embodies an insulin delivery pattern because basal rates or basal dose patterns is equivalent to insulin dosage as established above).  
Regarding claim 31, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump is further configured to generate the predicted glucose profile for the user based on the current state of the insulin infusion pump (par. [0436] – predicted glucose profile is based on basal rates and bolus information, which directly relate to the state of the insulin infusion pump, and embodies the predicted glucose profile being based on the current state of the insulin infusion pump).  
Regarding claim 33, Constantin teaches the invention set forth above in claim 31. Constantin further teaches the insulin infusion pump wherein the current state of the insulin infusion pump 
Regarding claim 34, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump wherein the insulin infusion pump (Fig. 23 element 2) is in operative communication with a sensor device (Fig. 23 elements 4 and 8) to form a closed-loop system (par. [0325], [0425-0426], [0517-0518], [0564] – basal rate settings and overall insulin delivery from the insulin pump may be adjusted or stopped based on information obtained from the sensor device, therefore embodying the insulin pump being in operative communication with the sensor device to form a closed-loop system because the communication between the two devices is closed).  
Regarding claim 36, Constantin teaches the invention set forth above in claim 20. Constantin further teaches the insulin infusion pump is further configured to calculate an expected amount of insulin to be delivered to the user based on the predicted glucose profile (par. [0438-0439] – basal rates and bolus dosage are adjusted based on predicted glucose profile, which means the insulin pump calculates an expected amount of insulin to be delivered, via bolus or adjusted basal rate, based on the predicted glucose profile), wherein the determination as to whether the notification should be generated is additionally based on the expected amount of insulin to be delivered to the user (par. [0437-0439]).  
Regarding claim 39, Constantin teaches a method of providing an actionable notification to a user (Fig. 12, abstract, par. [0313] & [0350]) of an insulin infusion pump (Fig. 1 and 23 element 100, par. 
4receiving, by the insulin infusion pump, a signal indicative of a glucose level of the user of the insulin infusion pump (par. [0369-0370], Fig. 12 element 1202); 
generating, by the insulin infusion pump, a predicted glucose profile for the user (par. [0436], Fig. 12 element 1206 - predicting future glucose levels and trends embodies generating a predicted glucose profile) based on the glucose level (par. [0379] & [0436]) and based on meal information, activity information, and insulin information (par. [0374-0376] & [0436]); 
determining, by the insulin infusion pump, whether the predicted glucose profile is expected to reach an acceptable level within an expected time window (par. [0407-0410], [0436], & [0479]), wherein the predicted glucose profile is expected to reach an acceptable level when the user's glucose level is expected to reach a therapy target range within the expected time window (par. [0436-0439] & [0479], Fig. 12 element 1206 – the insulin pump system measures the predicted glucose profile over a certain window of time and determines whether that profile indicates a transition to an undesirable state, where the undesirable state is when the user’s predicted glucose profile is outside a target range so the “acceptable level” is when the predicted glucose profile is within the target range, which embodies the insulin pump determining whether predicted glucose profile is expected to reach an acceptable level when the user’s glucose level is expected to reach a therapy target window; par. [0602] & Fig. 31A  show the target glucose level as the dotted line); 

providing, by the insulin infusion pump, the notification to the user when the notification is generated (par. [0372] & [0437], Fig. 12 element 1210).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Constantin (US 2019/0252079) in view of Doyle, III et al (US 2013/0231642) hereinafter Doyle. 
Regarding claim 32, Constantin teaches the invention set forth above in claim 31. Constantin does not teach the insulin infusion pump wherein the current state of the insulin infusion pump includes a battery level of the insulin infusion pump. 
However, Doyle teaches on an insulin and glucose regulating system (par. [0005-0006]) that can be implemented on an insulin pump (par. [0022]) wherein the system predicts glucose levels of a user (par. [0006]), equivalent to a predicted glucose profile, where the predicted glucose levels are based on battery level of the regulating device (par. [0047-0048] – the prediction system uses a specific calculation method to extend the battery life of the system, which embodies the system basing the predicted glucose profile on battery level of the system). 
When the insulin infusion pump of Constantin is modified to incorporate the predicted glucose profiles being on a battery level of the system as taught by Doyle, one of ordinary skill in the art would reach an insulin infusion pump wherein the current state of the insulin infusion pump includes a battery level of the insulin infusion pump. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulin infusion pump of Constantin by incorporating battery level of the system in the predicted glucose profiles as taught by Doyle to create a device that extends the battery life of the system through calculation optimization as recognized by Doyle (Doyle par. [0047-0048]). 
Claims 35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Constantin (US 2019/0252079) in view of Chen et al (US 2020/0178855), hereinafter Chen.

However, Chen teaches on an analyte monitoring system (abstract) that can be implemented in insulin infusion pumps as a continuous glucose monitor (par. [0005]) where the monitoring system predicts trends of analyte levels (par. [0071], Fig. 8 element 1309), which embodies generating predicted analyte profiles. Chen further teaches the monitoring system is configured to generate a plurality of predicted analyte profiles (par. [0073] & [0078] – the trend graph may be adjusted forwards or backwards by the user editing the time frame being viewed, therefore the monitoring system would be configured to generate a plurality of predicted analyte profiles based on what time or date range the user has selected), wherein each predicted analyte profile of the plurality of predicted analyte profiles corresponds to a respective predetermined time interval within an expected time window (par. [0073] & [0078] – as previously established, the plurality of predicted analyte profiles correspond to the time or date range selected by the user, therefore each predicted analyte profile corresponds to a respective predetermined time interval, where the predetermined time interval is predetermined by the user, within an overall expected time window such as the window shown in Fig. 8). When the analyte monitoring system is used as a continuous glucose monitor in an insulin infusion pump, the predicted analyte profiles would reflect predicted glucose profiles. 
When the insulin infusion pump of Constantin is modified by the incorporation of a plurality of predicted glucose profiles as taught by Chen, one of ordinary skill in the art would reach an insulin infusion pump which is configured to generate a plurality of predicted glucose profiles, wherein each predicted glucose profile of the plurality of predicted glucose profiles corresponds to a respective predetermined time interval within the expected time window. It would have been obvious to one of 
Regarding claim 37, Constantin teaches the invention set forth above in claim 20. Constantin does not teach the insulin infusion pump is further configured to assign a priority value to the notification based on the predicted glucose profile.  
However, Chen teaches on an analyte monitoring system (abstract) that may be used as a continuous glucose monitor in an insulin infusion pump system (par. [0005]) where the analyte monitoring system is configured to assign a priority value to a notification based on a predicted analyte profile (par. [0077] & [0086-0090] – the analyte monitoring system assigns, by the user, priority values to notifications as red/yellow/green display indications and/or alarm thresholds, based on the predicted analyte rate of change and predicted future analyte values on the trend). When the analyte monitoring system is configured as a continuous glucose monitor in an insulin infusion pump, the predicted analyte profiles would be predicted glucose profiles. 
	When the insulin infusion pump of Constantin is modified with the incorporation of priority values to notifications as taught by Chen, one of ordinary skill in the art would reach an insulin infusion pump configured to assign a priority value to the notification based on the predicted glucose profile. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulin infusion pump of Constantin with the priority values of Chen in order to create a system that avoids alarm fatigue for the user by only alerting the user when necessary as recognized by Chen (Chen par. [0088]). 
Regarding claim 38, Constantin in view of Chen teaches the invention set forth above in claim 37. Chen further teaches the analyte monitoring system wherein the priority value is periodically 
	When the insulin infusion pump of Constantin is modified to incorporate the periodic reevaluation of the priority values as taught by Chen, one of ordinary skill in the art would reach an insulin infusion pump wherein the priority value is periodically reevaluated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulin infusion pump of Constantin with the periodic reevaluation of priority values as taught by Chen to create a system that is customizable and adjustable for the user to fit their needs as recognized by Chen (Chen par. [0085-0086]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/C.M.E./
Examiner, Art Unit 3791                                                                                                                                                                                                /CHRISTIAN JANG/Primary Examiner, Art Unit 3791